NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 10a0151n.06

                                             No. 08-5728                                     FILED
                                                                                         Mar 11, 2010
                           UNITED STATES COURT OF APPEALS                          LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


NANETTE LAURENCE,                                           )
                                                            )
        Plaintiff-Appellant,                                )        ON APPEAL FROM THE
                                                            )        UNITED STATES DISTRICT
                v.                                          )        COURT FOR THE MIDDLE
                                                            )        DISTRICT OF TENNESSEE
GATEWAY HEALTH SYSTEM, aka Clarksville                      )
Volunteer Health, Inc.,                                     )
                                                            )
        Defendant-Appellee.                                 )
                                                            )



BEFORE: KEITH, BOGGS, and GRIFFIN, Circuit Judges.

        PER CURIAM.

        Plaintiff Nanette Laurence filed this action under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., against her former employer, defendant Gateway Health System

(“Gateway”), alleging race discrimination. Gateway moved for summary judgment. A magistrate

judge recommended that Gateway’s motion for summary judgment be granted and that Laurence’s

action be dismissed. Over Laurence’s objections, the district court adopted and approved the

magistrate judge’s report and recommendation, granted Gateway’s motion for summary judgment,

and dismissed the action. Laurence timely appeals.

        After carefully reviewing the record below, the parties’ briefs, and the arguments contained

therein, we are persuaded that the district court properly analyzed the issues in this case and correctly
No. 08-5728
Laurence v. Gateway Health Sys.


granted Gateway summary judgment. Rather than issue a detailed opinion, which would serve no

useful purpose, we adopt the magistrate judge’s reasoning set forth in her report and

recommendation, which was approved by the district court on May 16, 2008. See Laurence v.

Gateway Health Sys., No. 3:06-0636, 2008 WL 2097390, at *1 (M.D. Tenn. May 16, 2008).

       AFFIRMED.




                                            -2-